ORDER

PER CURIAM.
AND NOW, this 24th day of February, 2005, upon consideration of the Application for Review, pursuant to 42 Pa.C.S. § 722 and Pa.R.A.P. 3331(a), it is hereby ordered that the Application for Review is GRANTED and the matter is remanded for supplementation of the record, to the extent deemed necessary.
It is further noted that the trial judge may limit any hearings if such hearings would merely duplicate hearings held pursuant to this Court’s order of November *48312, 2004 in the related matter of 119 MM 2004.
Justice CASTILLE files a Dissenting Statement in which Justice EAKIN joins.
Justice CASTILLE.
I respectfully dissent. See In re Bucks County Investigating Grand Jury, Petition of Voicenet Communications, Inc., Omni Telecom, Inc., and Brian Adelson, — pa. -, 867 A.2d 1262 (Pa.2005) (Castille, J., dissenting, joined by Eakin, J.); In re Bucks County Investigating Grand Jury, Application of Voicenet Communications, Inc., Omni Telecom Inc., Brian Adelson, — Pa. -, 862 A.2d 581, 582 (Pa.2004) (Castille, J., dissenting); In re Bucks County Investigating Grand Jury, Application of Ronald P. Power and Richard A. Sprague on Behalf of Himself and Sprague & Sprague, — Pa. -, 861 A.2d 876, 876-81 (Pa.2004) (Castille, J., dissenting, joined by Eakin, J.).
Justice EAKIN joins this dissenting statement.